786 So.2d 1196 (2001)
Charlie J. DRAYTON, Appellant,
v.
STATE of Florida, Appellee.
No. 2D01-1752.
District Court of Appeal of Florida, Second District.
May 25, 2001.
PARKER, Acting Chief Judge.
Charlie J. Drayton appeals the trial court's order which denied his motion to correct sentence filed pursuant to Florida Rule of Criminal Procedure 3.800. We affirm without prejudice to any right *1197 Drayton might have to file a motion for postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850.
Drayton's sworn motion to correct sentence alleges that the trial court included sixteen points for his prior convictions on the sentencing guidelines scoresheet when it sentenced him on May 25, 1999. Drayton further alleges that each of these prior convictions arose from offenses which were committed more than ten years before the date of the offense for which he was being sentenced. Drayton also alleges that he has not committed any offense during the past thirteen years. Drayton contends that the inclusion of points for these prior convictions was improper under Florida Rule of Criminal Procedure 3.704(d)(14)(A).
The trial court properly denied Drayton's motion because the alleged sentencing error is not apparent from the face of the scoresheet and, therefore, is not cognizable under a rule 3.800 motion. Because Drayton has filed a sworn motion in this case, our affirmance is without prejudice to any right Drayton may have to file a sworn motion pursuant to rule 3.850 within thirty days of the date of this opinion. Any such motion must set forth the complete factual basis for deleting the points for Drayton's prior convictions from his sentencing guidelines scoresheet.
Affirmed.
CASANUEVA and SALCINES, JJ., Concur.